Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 31, 2020

                                      No. 04-20-00486-CR

                                 Jemadari Chinua WILLIAMS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B19-346
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER

       Appellant has filed a motion for extension of time to file his brief and a motion to compel
the District Attorney to produce documents.

        We grant appellant a thirty-day extension of time to file his brief and order appellant’s
brief due February 20, 2021.

        Appellant’s motion to compel the production of documents is denied. The materials
appellant seeks, including the slides used during voir dire, were not offered or admitted into
evidence at a hearing or the trial in this case, were not made part of a bill of exception, and are
not part of the appellate record. See TEX. R. APP. P. 33.2, 34.1, 34.5, 34.6.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court